Citation Nr: 0312996	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  99-11 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic hepatitis C prior to August 30, 1998 and in excess of 
30 percent from August 30, 1998.  

2.  Entitlement to an initial rating in excess of 10 percent 
for left premaxillary sinus cyst removal with hypesthesia of 
the infraorbital nerve.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
January 1972, including service in Vietnam from November 1969 
to June 1971.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision from the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
increased the noncompensable rating for chronic hepatitis to 
10 percent from March 1998 and granted service connection and 
an initial noncompensable rating for cyst removal of the left 
premaxillary sinus under the provisions of 38 U.S.C. § 1151 
from March 1998.  Although a February 2000 review officer 
decision increased the rating for chronic hepatitis C to 30 
percent from August 30, 1998 and increased the initial rating 
for cyst removal of the left premaxillary sinus to 10 
percent, the claims for increased ratings for both 
disabilities remain before the Board.  The veteran is 
presumed to seek the maximum benefit allowed by law or 
regulations, where less than the maximum benefit was awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

A June 2003 statement by the veteran's representative raised 
claims of entitlement to service connection for diabetes and 
a psychiatric disability, to include as secondary to a 
service-connected disability.  These matters are referred to 
the RO for appropriate action.  Bruce v. West, 11 Vet. App. 
405, 408 (1998).  


REMAND

In August 2002, under newly amended VA regulations, the Board 
undertook additional development on the issue of entitlement 
to increased ratings for chronic hepatitis C and left 
premaxillary sinus cyst removal with hypesthesia of the 
infraorbital nerve.  See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002); 38 C.F.R. § 19.9(a)(2).  During the Board's 
development, the veteran's representative filed a June 2003 
lay statement, and the Board obtained December 2002 VA 
hepatitis and sinus examinations and medical opinions for the 
veteran.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Court) invalidated the Board's authority to 
consider additional evidence without the RO's initial 
consideration of the evidence or the veteran's waiver of RO 
consideration as contrary to 38 U.S.C. § 7104(a).  See 
Disabled American Veterans(DAV), et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. May 1, 2003).  The 
veteran has not filed a waiver; therefore, the only available 
course is to remand the case for the RO's initial 
consideration of the additional evidence and readjudication 
of the claims.  

The VA also has a duty to assist the veteran in obtaining a 
current VA nose and sinuses examination because the claims 
folder was not available for review by the December 2002 VA 
physician and because the representative's June 2003 
statement requested a new VA examination by a board-certified 
ear, nose, and throat specialist.  The VA shall treat an 
examination or opinion as being necessary to make a decision 
on a claim if the evidence of record does not contain 
sufficient medical evidence for the VA to make a decision on 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2.  To 
constitute a useful and pertinent rating tool, a rating 
examination must be sufficiently contemporaneous to allow the 
adjudicator to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377, 379 (1994).  Reexamination will be requested 
whenever VA determines there is a need to verify the current 
severity of a disability.  See 38 C.F.R. § 3.327 (2002).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claims, the case 
is remanded to the RO for the following development:  

1.  The veteran should be afforded a 
current VA nose and sinuses examination 
by a board-certified ears, nose, and 
throat specialist.  Failure of the 
veteran to report for a scheduled 
examination without good cause could 
result in denial of the claim.  38 C.F.R. 
§ 3.655 (2002).  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the VA 
specialist before the examination.  

The VA ears, nose, and throat specialist 
should take color photos of the veteran's 
face, conduct any indicated studies, note 
whether the claims file was reviewed 
prior to the examination, and offer a 
medical opinion as to a full description 
of the effects of the veteran's left 
premaxillary sinus cyst removal with 
hypesthesia of the infraorbital nerve 
upon his ordinary activity, including 
that required to work in sales and 
delivery of shoes, appliances, furniture, 
and seafood; and if present, state the 
severity of: (a) disfiguring scars, (b) 
marked and unsightly deformity of lips, 
(c) repugnant deformity of one side of 
the face, (d) bilateral disfigurement, 
(e) paralysis, neuritis, or neuralgia of 
the fifth cranial nerve dependent on 
relative degree of sensory manifestation 
or motor loss, (f) tic douloureux, 
(g) paralysis, neuritis, or neuralgia of 
the seventh facial cranial nerve 
dependent upon relative loss of 
innervation of facial muscles, (h) loss 
of reflex, (i) muscle atrophy, (j) 
sensory disturbances, (k) constant pain, 
and (l) any aggravated symptoms and 
impaired health that the VA specialist 
deems helpful to rating this disability.  
Any opinions expressed by the VA 
specialist must be accompanied by a 
complete rationale.  

The RO should review the requested 
examination report and medical opinion to 
ensure that is responsive to and in 
complete compliance with the directives 
of this remand, and if it is not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

2.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. Principi 
, 16 Vet. App. 183, 187 (2002); McKnight 
v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  Any binding and 
pertinent court decisions that are 
subsequently issued should also be 
considered.  

3.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claims of entitlement to 
a rating in excess of 10 percent for 
chronic hepatitis C prior to August 30, 
1998 and in excess of 30 percent 
thereafter and to an initial rating in 
excess of 10 percent for left 
premaxillary sinus cyst removal with 
hypesthesia of the infraorbital nerve 
based upon the entire evidence of record.  
All pertinent law, Court decisions, and 
regulations should be considered.  If the 
claims remain in denied status, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case, which includes 
notice of any additional pertinent laws 
and regulations that were used, and a 
full discussion of action taken on the 
veteran's claims.  The RO's actions 
should follow the Court's instructions 
detailed in Gilbert v. Derwinski, 1 Vet. 
App. 49, 59 (1990).  The veteran has the 
right to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  A reasonable period of time for 
a response should be afforded.  

4.  Thereafter, if appropriate, the 
claims folder should be returned to the 
Board for further appellate review.   By 
this remand, the Board intimates no 
opinion as to any final outcome 
warranted.  No action is required of the 
veteran until he is notified by the RO.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

